DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakai et al (US Publication No.: US 2015/0205157 A1, “Sakai”).
Regarding Claim 10, Sakai discloses a liquid crystal display apparatus (Figure 1), comprising
A liquid crystal panel including a pair of substrate arranged in an opposed manner, and a liquid crystal layer sandwiches between the pair of substrate  (Sakai, Figure 1, liquid crystal panel 16; Paragraph 0117);
A pair of polarizing plates arranged on a light source side and a display surface side, respectively, of the liquid crystal panel, and forming a crossed Nicol prism (Sakai, Figure 1, first polarizing plate 19, second polarizing plate 20, light source 11); 
A first optical element in which a light-blocking layer and a light-transmitting layer are alternately and continuously arranged in a planar direction (Sakai, Figure 1, first optical element 12; Paragraph 0110),
The first optical element being arranged between the polarizing plate on the light source side and the light source (Sakai, Figure 1 discloses that the first optical element 12 is arranged between the first polarizing plate 19 and the light source 11); and
A second optical element having a surface scattering function and arranged on the polarizing plate on the display surface side (Sakai, Figure 1, second optical element 21), and 
The first optical element is arranged such that a major axis of the light-blocking layer that is an axis extending in a direction in which light is transmitted is oriented in a direction determined based on at least one of the cross Nicol prism and the second optical element (Figure 1; Paragraph 0110; Paragraph 0120).

Regarding Claim 11, Sakai discloses the liquid crystal display apparatus according to claim 10, wherein the first optical element is arranged such that the major axis of the light-blocking layer tilts with respect to one of the two polarizing axes of the crossed Nicol prism (Sakai, Figure 1, first optical element 12 is tilted 90° with respect to the polarizing axes of second polarizing plate 20).

Regarding Claim 12, Sakai discloses the liquid crystal display apparatus according to claim 11, wherein the first optical element is arranged such that an angle formed by the major axis of the light-blocking layer and one of the two polarizing axes of the crossed Nicol prism is included in a range of 30° or larger and 60° or smaller (Sakai, Figure 1, first optical element 12 is tilted 90° with respect to the polarizing axes of second polarizing plate 20).

Regarding Claim 13, Sakai discloses the liquid crystal display apparatus according to claim 10, wherein the first optical element is arranged such that an angle formed by the major axis of the light-blocking layer and a major axis of the second optical element that is an axis perpendicular to a direction in which light scatters takes a predetermined value (Sakai, Figure 1, first optical element 12 has a 45° predetermined angle with respect to second optical element 21). 

Regarding Claim 14, Sakai discloses the liquid crystal display apparatus according to claim 13, wherein the predetermined value is included in a range of 0° or larger and 45° or smaller (Sakai, Figure 1, first optical element 12 has a 45° predetermined angle with respect to second optical element 21). 

Regarding Claim 17, Sakai discloses the liquid crystal display apparatus according to claim 10, wherein a light-incident surface of the light-blocking layer has a reflection structure (Sakai, Paragraph 0110). 

Regarding Claim 18, Sakai discloses the liquid crystal display apparatus according to claim 10, further comprising the light source that emits light toward the first optical element (Sakai, Figure 1, light source 11). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nishihara et al (US Publication No.: US 2014/0081141 A1, “Nishihara”) in view of Sakai.
Regarding Claim 1, Nishihara discloses an ultrasound diagnostic apparatus (Figure 1) comprising:
A probe that irradiates an object with an ultrasound signal and receives an ultrasound signal reflected off the object (Figure 1, probe 11, object P; Paragraph 0020; Paragraph 0038);
A processing unit that generates image information based on the reflected ultrasound signal (Figure 1, processing unit 100; Paragraph ); and
A liquid crystal display that displays the image information (Figures 2-3; Paragraph 0034).
Nishihara fails to disclose that the liquid crystal includes: a liquid crystal panel including a pair of substrate arranged in an opposed manner, and a liquid crystal layer sandwiches between the pair of substrate; a pair of polarizing plates arranged on a light source side and a display surface side, respectively, of the liquid crystal panel, and forming a crossed Nicol prism; a first optical element in which a light-blocking layer and a light-transmitting layer are alternately and continuously arranged in a planar direction, the first optical element being arranged between the polarizing plate on the light source side and the light source; and a second optical element having a surface scattering function and arranged on the polarizing plate on the display surface side, and the first optical element is arranged such that a major axis of the light-blocking layer that is an axis extending in a direction in which light is transmitted is oriented in a direction determined based on at least one of the cross Nicol prism and the second optical element. 
However, Sakai discloses a similar device where the liquid crystal includes: 
A liquid crystal panel including a pair of substrate arranged in an opposed manner, and a liquid crystal layer sandwiches between the pair of substrate  (Sakai, Figure 1, liquid crystal panel 16; Paragraph 0117);
A pair of polarizing plates arranged on a light source side and a display surface side, respectively, of the liquid crystal panel, and forming a crossed Nicol prism (Sakai, Figure 1, first polarizing plate 19, second polarizing plate 20, light source 11); 
A first optical element in which a light-blocking layer and a light-transmitting layer are alternately and continuously arranged in a planar direction (Sakai, Figure 1, first optical element 12; Paragraph 0110),
The first optical element being arranged between the polarizing plate on the light source side and the light source (Sakai, Figure 1 discloses that the first optical element 12 is arranged between the first polarizing plate 19 and the light source 11); and
A second optical element having a surface scattering function and arranged on the polarizing plate on the display surface side (Sakai, Figure 1, second optical element 21), and 
The first optical element is arranged such that a major axis of the light-blocking layer that is an axis extending in a direction in which light is transmitted is oriented in a direction determined based on at least one of the cross Nicol prism and the second optical element (Sakai, Figure 1; Paragraph 0110; Paragraph 0120).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the liquid crystal display panel as disclosed by Nishihara to have a particular structure as disclosed by Sakai. One would have been motivated to do so for the purpose of improving display quality thereby decreasing image blur (Sakai, Paragraph 0124). 

Regarding Claim 2, Nishihara in view of Sakai discloses the ultrasound diagnostic apparatus according to claim 1.
Nishihara fails to disclose that the first optical element is arranged such that the major axis of the light-blocking layer tilts with respect to one of the two polarizing axes of the crossed Nicol prism.
However, Sakai discloses a similar apparatus where the first optical element is arranged such that the major axis of the light-blocking layer tilts with respect to one of the two polarizing axes of the crossed Nicol prism (Sakai, Figure 1, first optical element 12 is tilted 90° with respect to the polarizing axes of second polarizing plate 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the liquid crystal panel as disclosed by Nishihara to include a first optical element with particular characteristics as disclosed by Sakai. One would have been motivated to do so for the purpose of improving viewing angle characteristics (Sakai, Paragraph 0135). 

Regarding Claim 3, Nishihara in view of Sakai discloses the ultrasound diagnostic apparatus according to claim 2.
Nishihara fails to disclose that the first optical element is arranged such that an angle formed by the major axis of the light-blocking layer and one of the two polarizing axes of the crossed Nicol prism is included in a range of 30° or larger and 60° or smaller.
However, Sakai discloses a similar apparatus where the first optical element is arranged such that an angle formed by the major axis of the light-blocking layer and one of the two polarizing axes of the crossed Nicol prism is included in a range of 30° or larger and 60° or smaller (Sakai, Figure 1, first optical element 12 is tilted 90° with respect to the polarizing axes of second polarizing plate 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the liquid crystal panel as disclosed by Nishihara to include a first optical element with particular characteristics as disclosed by Sakai. One would have been motivated to do so for the purpose of improving viewing angle characteristics (Sakai, Paragraph 0135). 

Regarding Claim 4, Nishihara in view of Sakai discloses the ultrasound diagnostic apparatus according to claim 1.
Nishihara fails to disclose that the first optical element is arranged such that an angle formed by the major axis of the light-blocking layer and a major axis of the second optical element that is an axis perpendicular to a direction in which light scatters takes a predetermined value.
However, Sakai discloses a similar apparatus where the first optical element is arranged such that an angle formed by the major axis of the light-blocking layer and a major axis of the second optical element that is an axis perpendicular to a direction in which light scatters takes a predetermined value (Sakai, Figure 1, first optical element 12 has a 45° predetermined angle with respect to second optical element 21). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the liquid crystal panel as disclosed by Nishihara to include first optical element and second optical elements with particular characteristics as disclosed by Sakai. One would have been motivated to do so for the purpose of improving viewing angle characteristics (Sakai, Paragraph 0135). 

Regarding Claim 5, Nishihara in view of Sakai discloses the ultrasound diagnostic apparatus according to claim 4.
Nishihara fails to disclose that the predetermined value is included in a range of 0° or larger and 45° or smaller.
However, Sakai discloses a similar apparatus where the predetermined value is included in a range of 0° or larger and 45° or smaller (Sakai, Figure 1, first optical element 12 has a 45° predetermined angle with respect to second optical element 21). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the liquid crystal panel as disclosed by Nishihara to include first optical element and second optical elements with particular characteristics as disclosed by Sakai. One would have been motivated to do so for the purpose of improving viewing angle characteristics (Sakai, Paragraph 0135). 

Regarding Claim 8, Nishihara in view of Sakai discloses the ultrasound diagnostic apparatus according to claim 1.
Nishihara fails to disclose that a light-incident surface of the light-blocking layer has a reflection structure.
However, Sakai discloses a similar apparatus where a light-incident surface of the light-blocking layer has a reflection structure (Sakai, Paragraph 0110). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the liquid crystal panel as disclosed by Nishihara to include a reflective element as disclosed by Sakai. One would have been motivated to do so for the purpose of improving viewing angle characteristics (Sakai, Paragraph 0135). 

Regarding Claim 9, Nishihara in view of Sakai discloses the ultrasound diagnostic apparatus according to claim 1, further comprising the light source that emits light toward the first optical element (Nishihara, Paragraph 0051).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nishihara in view of Sakai in further view of Sakai et al (US Publication No.: US 2016/0026039 A1, “Sakai’039”).
Regarding Claim 6, Nishihara in view of Sakai discloses the ultrasound diagnostic apparatus according to claim 1.
Nishihara fails to disclose that a third optical element having a low-reflection structure is further arranged on each of opposing surfaces of the polarizing plate on the light source side and of the first optical element. 
However, Sakai’039 discloses a similar apparatus where a third optical element having a low-reflection structure is further arranged on each of opposing surfaces of the polarizing plate on the light source side and of the first optical element (Sakai’039, Figure 9, first optical element 15, low-reflection structure 14c, polarizing plate 10b, low-reflection structure 14b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus as disclosed by Nishihara to include low-reflection structure as disclosed by Sakai’039. One would have been motivated to do so for the purpose of increasing light transmittance thereby improving display quality (Sakai’039, Paragraph 0241).

Regarding Claim 7, Nishihara in view of Sakai and Sakai’039 discloses the ultrasound diagnostic apparatus according to claim 6.
Nishihara fails to disclose that the low-reflection structure is a moth eye structure.
However, Sakai’039 discloses a similar apparatus where the low-reflection structure is a moth eye structure (Sakai’039, Paragraph 0235). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus as disclosed by Nishihara to include a moth eye structure as disclosed by Sakai’039. One would have been motivated to do so for the purpose of increasing light transmittance thereby improving display quality (Sakai’039, Paragraph 0241).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai in view of Sakai’039.
Regarding Claim 15, Sakai discloses the liquid crystal display apparatus according to claim 10.
Sakai fails to disclose that a third optical element having a low-reflection structure is further arranged on each of opposing surfaces of the polarizing plate on the light source side and of the first optical element. 
However, Sakai’039 discloses a similar apparatus where a third optical element having a low-reflection structure is further arranged on each of opposing surfaces of the polarizing plate on the light source side and of the first optical element (Sakai’039, Figure 9, first optical element 15, low-reflection structure 14c, polarizing plate 10b, low-reflection structure 14b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus as disclosed by Sakai to include low-reflection structure as disclosed by Sakai’039. One would have been motivated to do so for the purpose of increasing light transmittance thereby improving display quality (Sakai’039, Paragraph 0241).

Regarding Claim 16, Sakai in view of Sakai’039 discloses the liquid crystal display apparatus according to claim 15.
Sakai fails to disclose that the low-reflection structure is a moth eye structure.
However, Sakai’039 discloses a similar apparatus where the low-reflection structure is a moth eye structure (Sakai’039, Paragraph 0235). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus as disclosed by Sakai to include a moth eye structure as disclosed by Sakai’039. One would have been motivated to do so for the purpose of increasing light transmittance thereby improving display quality (Sakai’039, Paragraph 0241).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871